         Case 2:19-bk-16516-NB Doc 26 Filed 08/16/19                                Entered 08/16/19 21:28:12                Desc
                             Imaged Certificate of Notice                           Page 1 of 6
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-16516-NB
Satinderjit Singh Chadha                                                                                   Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-2                  User: admin                        Page 1 of 1                          Date Rcvd: Aug 14, 2019
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 16, 2019.
db             +Satinderjit Singh Chadha,   840 Meadowpass Road,   Walnut, CA 91789-1955

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 16, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 14, 2019 at the address(es) listed below:
              Kathy A Dockery (TR)    EFiling@LATrustee.com
              Robert P Zahradka    on behalf of Creditor    JPMorgan Chase Bank, National Association
               caecf@tblaw.com
              United States Trustee (LA)    ustpregion16.la.ecf@usdoj.gov
                                                                                              TOTAL: 3
    Case 2:19-bk-16516-NB Doc 26 Filed 08/16/19                                          Entered 08/16/19 21:28:12                     Desc
                        Imaged Certificate of Notice                                     Page 2 of 6

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 TIFFANY & BOSCO, P.A.
 MEGAN E. LEES, ESQ. (SBN 277805)
 mel@tblaw.com                                                                                           FILED & ENTERED
 ROBERT P. ZAHRADKA, ESQ. (SBN 272806)
 rpz@tblaw.com
 1455 Frazee Road, Suite 820                                                                                     AUG 14 2019
 San Diego, CA 92108
 Tel.: (619) 501-3503
                                                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
                                                                                                           BY milano     DEPUTY CLERK

     Attorney for Movant
     Movant appearing without an attorney                                                        CHANGES MADE BY COURT
                                          UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:                                                                       CASE NO.: 2:19-bk-16516-NB

 Satinderjit Singh Chadha aka Sat Chadha,                                     CHAPTER: 13

                                                                                        ORDER GRANTING MOTION FOR
                                                                                        RELIEF FROM THE AUTOMATIC
                                                                                         STAY UNDER 11 U.S.C. § 362
                                                                                             (REAL PROPERTY)

                                                                              DATE: August 6, 2019
                                                                              TIME: 10:00 a.m.
                                                                              COURTROOM: 1545
                                                                              PLACE: 255 East Temple Street, Los Angeles, CA 90012


                                                                  Debtor.

 Movant: JPMorgan Chase Bank, National Association

1. The Motion was:                  Opposed               Unopposed                Settled by stipulation

2. The Motion affects the following real property (Property):

    Street address:        840 Meadow Pass Road
    Unit/suite number:
    City, state, zip code: Walnut, California 91789

    Legal description or document recording number (including county of recording):

    20072238202, Los Angeles County, California

          See attached page.




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                 Page 1                                        F 4001-1.RFS.RP.ORDER
      Case 2:19-bk-16516-NB Doc 26 Filed 08/16/19                                         Entered 08/16/19 21:28:12                     Desc
                          Imaged Certificate of Notice                                    Page 3 of 6
3. The Motion is granted under:
      a.         11 U.S.C. § 362(d)(1)
      b.         11 U.S.C. § 362(d)(2)
      c.         11 U.S.C. § 362(d)(3)
      d.         11 U.S.C. § 362(d)(4). The filing of the bankruptcy petition was part of a scheme to hinder, delay, or defraud
                 creditors that involved:
           (1)        The transfer of all or part ownership of, or other interest in, the Property without the consent of the
                      secured creditor or court approval; and/or
           (2)        Multiple bankruptcy cases affecting the Property.
           (3)        The court        makes      does not make         cannot make
                      a finding that the Debtor was involved in this scheme.
           (4) If recorded in compliance with applicable state laws governing notices of interests or liens in real property, this
               order shall be binding in any other case under this title purporting to affect the Property filed not later than 2
               years after the date of the entry of this order by the court, except that a debtor in a subsequent case under
               this title may move for relief from this order based upon changed circumstances or for good cause shown,
               after notice and a hearing. Any federal, state or local government unit that accepts notices of interests or
               liens in real property shall accept any certified copy of this order for indexing and recording.

4.         As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.         Terminated as to the Debtor and the 'HEWRU¶VEDQNUXSWF\HVWDWH
      b.         Modified or conditioned as set forth in Exhibit               to this order.
      c.         Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
                 remedies regarding the Property do not constitute a violation of the stay.

5.         Movant may enforce its remedies to foreclose upon and obtain possession of the Property in accordance with
           applicable nonbankruptcy law, but may not pursue any deficiency claim against the Debtor or property of the
           estate except by filing a proof of claim pursuant to 11 U.S.C. § 501.

6.         Movant must not conduct a foreclosure sale of the Property before (date)                         .

7.         The stay shall remain in effect subject to the terms and conditions set forth in the Adequate Protection Agreement
           contained within this order.

8.         In chapter 13 cases, the trustee must not make any further pa\PHQWVRQDFFRXQWRI0RYDQW¶VVHFXUHGFODLPDIWHU
           entry of this oUGHU7KHVHFXUHGSRUWLRQRI0RYDQW¶VFODLPLVGHHPHGZLWKGUDZQXSRQHQWU\RIWKLVorder without
           SUHMXGLFHWR0RYDQW¶VULJKWWRILOHDQDPHQGHGXQVHFXUHGFODLPIRUDQ\GHILFLHQF\$EVHQWa stipulation or order to
           the contrary, Movant must UHWXUQWRWKHWUXVWHHDQ\SD\PHQWVUHFHLYHGIURPWKHWUXVWHHRQDFFRXQWRI0RYDQW¶V
           secured claim after entry of this order.

9.         The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, as
           to the same terms and conditions as to the Debtor.

10.        The 14-day stay as provided in FRBP 4001(a)(3) is waived.

11. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
    of the Bankruptcy Code.

12. Movant, or its agents, may, at its option, offer, provide and enter into a potential forbearance agreement, loan
    modification, refinance agreement or other loan workout or loss mitigation agreement. Movant, through its servicing
    agent, may contact the Debtor by telephone or written correspondence to offer such an agreement.



           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                  Page 2                                        F 4001-1.RFS.RP.ORDER
      Case 2:19-bk-16516-NB Doc 26 Filed 08/16/19                                          Entered 08/16/19 21:28:12                     Desc
                          Imaged Certificate of Notice                                     Page 4 of 6
13. Upon entry of this order, for purposes of Cal. Civ. Code § 2923.5, the Debtor is a borrower as defined in Cal. Civ.
    Code § 2920.5(c)(2)(C).
14.         A designated law enforcement officer may evict the Debtor and any other occupant from the Property regardless
            of any future bankruptcy case concerning the Property for a period of 180 days from the hearing of this Motion
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
15.         This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
            180 days, so that no further automatic stay shall arise in that case as to the Property.
16.         This order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
            interest in the Property for a period of 180 days from the hearing of this Motion:
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
17.         This order is binding and effective in any future bankruptcy case, no matter who the debtor may be
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
18.       Other (specify): This Court¶s tentative ruling from 7/9/9 is attached hereto as Exhibit A and incorporated by
      reference as this Court¶s final ruling.
                                                                ###




                    Date: August 14, 2019




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                   Page 3                                        F 4001-1.RFS.RP.ORDER
    Case 2:19-bk-16516-NB Doc 26 Filed 08/16/19                                        Entered 08/16/19 21:28:12                     Desc
                        Imaged Certificate of Notice                                   Page 5 of 6

                                                                EXHIBIT A
Tentative Ruling for 7/9/19:
Grant as provided below. Appearances are not required.

Proposed order: Movant is directed to lodge a proposed order via LOU within 7 days after the hearing
date, and attach a copy of this tentative ruling, thereby incorporating it as this Court's final ruling,
subject to any changes ordered at the hearing. See LBR 9021-1(b)(1)(B).

The automatic stay does not apply
       This case has been dismissed, which terminates the automatic stay. See 11 U.S.C. 349(b)(3)
& 362(c).
      In the alternative and in addition, this court grants relief from the automatic stay as follows.

Movant has Standing to Seek Relief from Stay.
       Debtor attaches several letters in her opposition, which allege that Movant does not have
standing to foreclose because the original mortgagor, Washington Mutual Bank, FA ("WAMU")
allegedly sold the deed of trust and the note prior to being taken over by the FDIC. See dkt. 20
(amending dkt.19). Debtor bases this supposition on the fact that an officer of WAMU endorsed the
promissory note in blank. See dkt. 20 at PDF pp.5-6,19&66; dkt.19 at PDF pp.3&13; and dkt. 13,
Ex.1, p.5.
       It is true that the motion papers do not assert that Movant has possession of the promissory
note (see dkt. 13 at p.11), but Movant has provided evidence that it is an assignee of the deed of
trust. Dkt. 13, ex. 3 at PDF p. 30-31. That is sufficient for purposes of a motion for relief from the
automatic stay. See In re Gallagher, 2012 WL 2900477 (Bankr. C.D. Cal.) (following In re Veal, 450
B.R. 897 (9th Cir. BAP 2011)); In re Dahl (Case No. 2:11-bk-11028-NB), Memorandum Decision (dkt.
75) at 2 n. 1.

Termination
      Terminate the automatic stay under 11 U.S.C. 362(d)(1) and (d)(4).
      To the extent, if any, that the motion seeks to terminate the automatic stay in other past or
pending bankruptcy cases, such relief is denied on the present record. Compare In re Ervin (Case
No. 14-bk-18204-NB, docket no. 311) (different procedure required for such relief).

Relief notwithstanding future bankruptcy cases.
       Grant the following relief pursuant to 11 U.S.C. 362(d)(4) and the legal analysis in In re
Vazquez, 580 B.R. 526 (Bankr. C.D. Cal. 2017), and/or In re Choong (case no. 2:14-bk-28378-NB,
docket no. 31), as applicable:
               If this order is duly recorded in compliance with applicable State laws governing notices
           of interests or liens in the property at issue, then no automatic stay shall apply to such
           property in any bankruptcy case purporting to affect such property and filed within two
           years after the date of entry of this order, unless otherwise ordered by the court presiding
           over that bankruptcy case.
               For the avoidance of doubt, any acts by the movant to obtain exclusive possession of
           such property shall not be stayed, including any eviction actions, through and including any
           lockout or other enforcement by the Sheriff or other authorized legal authority.
       Note: Per Judge Bason's posted procedures (available at www.cacb.uscourts.gov) this Court's
order will state that the Court "does not make" a finding that Debtor was involved in the "scheme"

        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                               Page 4                                        F 4001-1.RFS.RP.ORDER
    Case 2:19-bk-16516-NB Doc 26 Filed 08/16/19                                        Entered 08/16/19 21:28:12                     Desc
                        Imaged Certificate of Notice                                   Page 6 of 6

referenced in section 362(d)(4), unless there is sufficient evidence that Debtor was involved and
Debtor is given clear notice that the movant seeks an express finding that Debtor was involved. The
tentative ruling in this particular case is that there is sufficient evidence and notice.

Effective date of relief
       Grant the request to waive the 14-day stay provided by FRBP 4001(a)(3).

Co-debtor stay
       Any co-debtor stay (11 U.S.C. 1301(c)) has not been shown to have any basis for any different
treatment from the stay under 11 U.S.C. 362(a), so the tentative ruling is to grant the identical relief
regarding any co-debtor stay.

If appearances are not required at the start of this tentative ruling but you wish to dispute the tentative
ruling, or for further explanation of "appearances required/are not required," please see Judge
Bason's Procedures (posted at www.cacb.uscourts.gov) then search for "tentative rulings." If
appearances are required, and you fail to appear without adequately resolving this matter by consent,
then you may waive your right to be heard on matters that are appropriate for disposition at this
hearing.




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                               Page 5                                        F 4001-1.RFS.RP.ORDER
